 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BOARDS OF TRUSTEES OF THE                           Case No. 1:18-cv-00623-DAD-SAB
     ROOFERS LOCAL 27 HEALTH AND
12   WELFARE TRUST FUND, et al.,                         ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND REFLECT
13                   Plaintiffs,                         VOLUNTARY DISMISSAL PURSUANT TO
14           v.                                          RULE 41(a) OF THE FEDERAL RULES OF
                                                         CIVIL PROCEDURE
15   ABSOLUTE URETHANE,
                                                         (ECF No. 19)
16                   Defendant.

17

18          Plaintiffs Boards of Trustees of the Roofers Local 27 Health and Welfare Trust Fund,

19 Roofers Local 27, Fresno Roofing Contractors Vacation Fund, and Roofers Local 27
20 Apprenticeship Training Fund filed this action on May 7, 2018 against Defendant Absolute

21 Urethane. On June 7, 2018, the Clerk of the Court entered default against Defendant Absolute

22 Urethane. On April 17, 2019, Plaintiffs filed a notice of voluntary dismissal. The notice states

23 that the parties have entered into a settlement agreement and the action is to be dismissed without

24 prejudice in its entirety.

25          Plaintiff seeks for the court to retain jurisdiction over the settlement agreement. The

26 Court declines to retain jurisdiction without a specific showing that it is necessary in this action.
27 This Court is one of the busiest Court’s in the country and sees no need to tie up two judges with

28 retention of jurisdiction without good cause. Plaintiff has not set forth any reason why the court


                                                     1
 1 should retain jurisdiction over the settlement agreement.

 2          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

 3 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

 4 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 5 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

 6 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

 7 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 8 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 9 the parties are left as though no action had been brought, the defendant can’t complain, and the

10 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

11 F.3d at 1078. In this action, the defendant did not file an answer and default was entered.

12          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

13 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

14
     IT IS SO ORDERED.
15

16 Dated:      August 19, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
